DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, in the reply filed on January 11, 2021, is acknowledged.  The traversal is on the ground(s) that the Office has failed to show the various features of Williams that map to the elements of claim 66.  This is not found persuasive because Williams teaches a package for temperature, including a segmented, flexible panel containing a plurality of phase change material segments, wherein the panels may comprise a pair of such panels or more.  Williams teaches that the panels are defined by a plurality of separated solid or liquid PCM-containing segments.  Williams teaches that each segments contains a quantity of PCM held between films, such that PCM is held within volumes contained between film layers (Williams, paragraph 0023). Note that the claim recites the PCM filling “in the range of from 40 to 95% of the pore volume.”  For the reasons set forth below, the limitation is unclear. Although Williams does not specifically recite the claimed pore volume percentage and air, based on the teachings of Williams, it would have been obvious to one of ordinary skill to determine a suitable amount of PCM material based on the totality of the teachings of Williams.  
Additionally, for at least the reasons set forth below, the claimed invention is rendered obvious over the prior art.
Claims 84-86 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 66-83, claim 66 recites a first and a second flexible insulation laminate for covering a first and a second part of “the cargo.”  The claim does not recite a cargo, and therefore, the recitation of “the cargo” lacks proper antecedent basis in the claims.
Additionally, the claim recites a phase change material layer including a flexible insulation material comprising a flexible porous medium defining a pore volume, and a solid/liquid phase change material filling in the range of from 40 to 95% of the pore volume.  It is unclear if the claim is reciting that the phase change material is both solid and liquid, or that the phase change material is either solid or liquid.
Additionally, it is unclear if the limitation “in the range of from 40 to 95%” entails that the phase change material fills only values within the claimed range, or if the limitation entails that the phase change material comprises values within the claimed range and includes values outside the range, as “in the range” could be interpreted as “about.”

Regarding claim 67, the claim recites the cargo cover comprising one or more further flexible insulation laminates for covering one or more further parts of the cargo.  As set forth previously, the claims do not recite a cargo, and therefore, the recitation of “the cargo” lacks proper antecedent basis in the claims.
Additionally, the claim recites the one or more further laminates comprising further arrangements of layers different from the first and second arrangements of layers.  Claim 67 depends from claim 66, which recites the first and second laminates comprising arrangements of layers, wherein the first and/or second laminate includes a phase change material layer.  It is unclear if the “arrangements” for the one or more further layers include a phase change material layer, or if the arrangements of layers are separate from the phase change material layer.
Regarding claim 72, the claim recites the cargo cover comprising the first laminate arranged to cover a top of the cargo and the second laminate arranged to cover a side of the cargo.  As set forth previously, the claims do not recite a cargo, and therefore, the recitation of “the cargo” lacks proper antecedent basis in the claims.
Regarding claim 75, the claim recites that at least one of “the cargo cover laminates” comprises an overlap or overhang and/or an adhesive strip for affixing the laminate to a neighboring laminate.  The claim is dependent from claim 66, which does not recite “a cargo cover laminate.”  Therefore, the recitation of “the cargo cover laminate” lacks proper antecedent basis in the claims.
Additionally, it is unclear what “the laminate” is directed to, as the claim improperly recites “the cargo cover laminate,” whereas claim 66 recites both a first and second laminate.

Regarding claim 77, the claim recites that two ends of “a cargo cover laminate” are joined together to form a side wrap of the cargo cover.  It is unclear what structure is associated with “a cargo cover laminate,” as such a structure is not presented in the claims.
Regarding claims 82 and 83, the claims recite that the PCM changes phase at a temperature “in the range” of a claimed range, and that the layer has a thickness “in the range” of a claimed range.  It is unclear if the limitation “in the range” entails only values within the claimed range, or if the limitation entails values within the claimed range and includes values outside the range, as “in the range” could be interpreted as “about.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 66, 68-74 and 79-83 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2003/0124318 to Magill in view of WO 2014/185925 to Peppou.
Regarding claims 66, 68-74 and 79-83, Magill teaches a thermal barrier comprising a first barrier layer, a second barrier layer, and a base material positioned between the first barrier layer and the second barrier layer, wherein the base material comprises a plurality of regions and a barrier zone separating the regions, the thermal barrier further comprising a non-encapsulated phase change material impregnating one or more of regions (Magill, Abstract). Magill teaches that the thermal barrier may be flexible and formed into various shapes, such as a sheet or roll form (Id., paragraph 0022).  Magill teaches that the base material may be provided in various forms, such as foams, films, fibers or fabrics (Id., paragraph 0023).  Magill teaches that the phase change materials undergo a transition between two states, liquid and solid states or two solid states (Id., paragraph 0024).  Magill teaches that the first and second barrier layers may be foams, films or fabrics (Id., paragraphs 0041, 0042).  Magill teaches that either or both the first barrier layer and the second barrier layer may also be thermally reflective, such as a thermally reflective layer coated on a surface of a layer, or a material may be incorporated into the first barrier layer to render it thermally reflective (Id., paragraph 0043).  Magill teaches that the thermal barrier may comprise a plurality of base materials (Id., paragraph 0076), and three or more barrier layers stacked one on top of another, wherein peripheral portions of the various barrier layers may be bonded (Id., paragraph 0085).
Regarding the claimed pore volume, Magill teaches that the base material comprises a porous material, such as in the form of foams, films, fibers or fabrics, wherein non-encapsulated phase change material impregnates the base material, wherein a solvent if present, is removed following impregnation (Magill, paragraph 0046).  Magill teaches that the phase change material 
Since Magill establishes that the base material is porous, it is reasonable for one of ordinary skill to expect that the base material comprises pores which are filled with air.  Additionally, since Magill teaches that the phase change material impregnates the base material as either a liquid with a solvent which is removed, or a solid, and that the phase change material is either uniformly or non-uniformly dispersed within the base material, it is reasonable for one of ordinary skill to expect that the amount of phase change material in the porous base material which are in the pores can vary, as established by Magill.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thermal barrier of Magill, and adjusting and varying the amount of phase change material in the pores, such as within the claimed range, motivated by the desire of forming a conventional thermal barrier having the desired uniformity or lack thereof, suitable for the intended application.  Note that since the base material is porous, any porous portion of the base material is within the scope of the claimed defined pore volume.
Magill teaches that the thermal barrier may be used or incorporated in various products or applications where thermal management is desired, such as containers and packagings (Magill, Abstract).  Magill teaches that exemplary phase change materials include paraffinic hydrocarbons such as n-tetradecane having a melting point of 5.9°C (Id., Table 1).  Magill does 
Peppou teaches self-cooling materials, such as food containers, including reactants adapted to produce an endothermic reaction upon hydration (Peppou, Abstract).  Peppous teaches that the reactants may include a thermal buffer material such as a phase-change material (Id., paragraph 0028), such as paraffin (Id., paragraph 0029).  Peppou teaches that the reactants and any additional components may be incorporated into a layer of material such as a sheet or panel that may be flexible (Id., paragraph 0030).  Peppou teaches that the container may be formed by a panel, and may also include a lid that may be constructed in a manner similar to the panel (Id.), wherein the panel may include reactant materials disposed between a first and second polymer film, at least the second polymer film may be permeable to moisture (Id., paragraph 0031).  Peppou teaches that the films are sealed to envelop the reactant between the films (Id., paragraph 0043).  Peppou teaches that the panels may be configured to have different rates of hydration to provide varied degrees or durations of cooling (Id., paragraph 0038).  Peppou teaches that a removable moisture-impermeable covering (Id., paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thermal barrier of Magill, wherein the thermal barrier is used in a container comprising a panel laminate and a lid laminate having different rates of hydration, and therefore different layer arrangements, as taught by Peppou, motivated by the desire of forming a conventional container comprising a structure known in the art as being predictably suitable for such structures.
Regarding claim 68, the prior art combination teaches that the thermal barrier may comprise a plurality of base materials (Magill, paragraph 0076), and three or more barrier layers 
Regarding claims 69 and 70, the prior art combination teaches that either or both the first barrier layer and the second barrier layer may also be thermally reflective, such as a thermally reflective layer coated on a surface of a layer, or a material may be incorporated into the first barrier layer to render it thermally reflective (Magill, paragraph 0043).  Additionally, the prior art combination teaches that the thermal barrier may comprise a plurality of base materials (Magill, paragraph 0076), and three or more barrier layers stacked one on top of another, wherein peripheral portions of the various barrier layers may be bonded (Id., paragraph 0085).
Regarding claims 69 and 70, Magill does not appear to specifically recite the vapor permeability of the laminate.  However, Peppou teaches that the panel may include reactant materials disposed between a first and second polymer film, at least the second polymer film may be permeable to moisture (Peppou, paragraph 0031).  Peppou teaches that the films are sealed to envelop the reactant between the films (Id., paragraph 0043).  Peppou teaches that the panels may be configured to have different rates of hydration to provide varied degrees or durations of cooling (Id., paragraph 0038).  Peppou teaches that a removable moisture-impermeable covering may be included (Id., paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the container of the prior art combination, wherein the laminates are permeable to moisture or comprise a moisture-impermeable cover, as taught by Peppou, motivated by the desire of forming a conventional container comprising a structure known in the art as being predictably suitable for such structures, such that moisture can enter if desired when used or not in use.

Regarding claim 72, the container of the prior art combination comprises a lid laminate and a panel laminate which could cover a top and a side of cargo (Peppou, Figure 1).
Regarding claim 73, the prior art combination does not appear to teach that the first laminate has a higher thermal resistance than the second laminate.  However, the prior art combination establishes a structure comprising at least a panel laminate and a lid laminate.  Additionally, Magill teaches that either or both the first barrier layer and the second barrier layer may also be thermally reflective, such as a thermally reflective layer coated on a surface of a layer, or a material may be incorporated into the first barrier layer to render it thermally reflective (Magill, paragraph 0043).  It is reasonable for one of ordinary skill to expect that the container may comprise thermally reflective coatings on various portions of the container, wherein placing the coating on the lid laminate would be beneficial where reflecting and/or retaining thermal energy by reducing radiant heat loss or absorption is desired.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the container of the prior art combination, wherein the lid laminate comprises a thermally reflective coating, thereby comprising a higher thermal resistance than a panel laminate, motivated by the desire of forming a conventional container comprising a structure where reflecting and/or retaining thermal energy by reducing radiant heat loss or absorption is desired.  
Regarding claim 74, the container of the prior art combination is box-shaped defining a cavity (Peppou, Figure 1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the container of the prior art combination, wherein the porous fabric is a nonwoven, motivated by the desire of forming a conventional container comprising a fabric structure which is predictably porous and comprises fibers, based on the finite number of predictably outcomes.  
Regarding claims 81 and 82, the prior art combination teaches that the phase change material has a temperature stabilizing range (Magill, paragraph 0024), wherein a liquid/solid phase change material typically undergoes a reversible transition between a liquid and a solid state (e.g., melting or freezing transition) (Id., paragraph 0025).  Magill teaches that exemplary phase change materials include paraffinic hydrocarbons such as n-tetradecane having a melting point of 5.9°C (Id., Table 1).
Regarding claim 83, the prior art combination teaches an exemplary embodiment wherein the phase change material layer is 2 mm thick (Magill, Example 1).

Claims 66-68 and 74-83 are rejected under 35 U.S.C. 103 as being unpatentable over Magill in view of US Pub. No. 2005/0224501 to Folkert. 
Regarding claims 66-68 and 74-83, the teachings of Magill set forth above are incorporated here.

Folkert teaches a thermal storage container comprising an outer box and an insulating box positioned within the outer box (Folkert, Abstract).  Folkert teaches that the insulating box is resistant to heat transfer and is water resistant, wherein the bottom side of the inner box is closed and taped shut and the top side of the inner box is also taped shut (Id., paragraph 0025).  Folkert teaches that the insulating box has four side walls, a bottom wall and a lid wall, where each of the side walls is formed identical in construction (Id., paragraph 0026).  Folkert teaches that the four side walls can be sealed together and to the bottom wall using a sealant, such as glue or an adhesive (Id.).  Folkert teaches the inclusion of lid wall and a gasket, wherein the lid wall comprises two pieces adhesively bound together and a handle (Id.), and the gasket is formed from a foam sealant (Id., paragraph 0027).  The inclusion of a handle would render the lid wall having a different arrangement of layers compared to the side walls.  Folkert teaches that the insulation material used in the walls serve to not only provide resistance to thermal loss and heat transfer, but also has structural properties (Id., paragraph 0029).  Folkert teaches that adhesive tape can be used in combination with the structural insulating materials to form a container which has a combination of light weight and rigidity (Id.).  Folkert teaches that a layer of adhesive tape may be wrapped around the insulating box, which covers an edge between the sidewalls and the bottom walls (Id.).  

Regarding claim 67, the prior art combination teaches at least a container comprising four sidewalls, a bottom wall and a lid wall.  Although the prior art combination does not appear to specifically teach a further flexible laminate having a further different arrangement of layers, Magill teaches that the thermal barrier may comprise a plurality of base materials (Magill, paragraph 0076), and three or more barrier layers stacked one on top of another, wherein peripheral portions of the various barrier layers may be bonded (Id., paragraph 0085).  It is reasonable for one of ordinary skill to expect that different portions of the container may require additional layers to adjust the properties of the container.  For example, a bottom wall may comprise a thermal barrier having additional layers to increase the strength of the container.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the container of the prior art combination, wherein the bottom lid comprises a thermal barrier having additional layers than the side walls, motivated by the desire of forming a conventional container comprising a structure which would predictably provide additional strength and thickness to the container.

Regarding claim 76, since the prior art combination teaches forming the container which does not include forming the container around cargo, the prior art combination teaches the limitations of the claim.
Regarding claims 79 and 80, the prior art combination teaches that the base material may be provided in various forms, such as fibers or fabrics (Magill, paragraph 0023).  Although the prior art combination does not appear to specifically teach a non-woven material, it is reasonable for one of ordinary skill to expect that since the base material is porous and comprises fibers, a fabric base material would be nonwoven, as such a fabric provides porosity and comprises fibers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the container of the prior art combination, wherein the porous fabric is a nonwoven, motivated by the desire of forming a conventional container comprising a fabric structure which is predictably porous and comprises fibers, based on the finite number of predictably outcomes.  
Regarding claims 81 and 82, the prior art combination teaches that the phase change material has a temperature stabilizing range (Magill, paragraph 0024), wherein a liquid/solid phase change material typically undergoes a reversible transition between a liquid and a solid state (e.g., melting or freezing transition) (Id., paragraph 0025).  Magill teaches that exemplary phase change materials include paraffinic hydrocarbons such as n-tetradecane having a melting point of 5.9°C (Id., Table 1).
Regarding claim 83, the prior art combination teaches an exemplary embodiment wherein the phase change material layer is 2 mm thick (Magill, Example 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.